DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of specie 1, fig. 1-3 and 9-11 in the reply filed on 3/2/22 is acknowledged.
Claims 2 and 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie (fig. 4), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/22.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1, line 29 has a typo and should read, “…a tubular supply connector formed as an annular tubular member…”
Claim 12, line 4 has a typo and should read, “…a positive fit pocket for receiving…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groezinger et al. US 4,719,012.

Claims 1, Groezinger teaches a filter system comprising: an exchangeable filter device comprising: a filter housing (11) that is pot shaped, a cover (the top portion of 23) arranged on and closing over an open end of the filter housing, a hollow cylindrical filter element (12) arranged in an interior of the filter housing, the filter element including: a filter medium, end disks (19, 29) arranged on opposing axial ends of the filter medium, wherein a first end disk (29) has a flow opening (37) extending through the first end disk into an interior of the filter element, wherein the cover has a flow opening aligned axially with the flow opening of the first end disk, a dual channel connector receiver comprising: an annular cylindrical projection (28, 32) formed on the cover at an outer circumference of the flow opening of the cover and surrounding the flow opening of the cover, the annular cylindrical projection projecting axially outwardly away from the cover, a first annular seal element (41) arranged on a radially inner side of the annular cylindrical projection of the cover, a second annular sealing element (42) arranged on the first end disk, and circumferentially surrounding the flow opening of the first end disk, a dual channel pipe member (50) configured to engage into the dual connector receiver, the dual channel pipe member including: a tubular discharge connector (56) formed as a tubular discharge pipe enclosing a discharge channel of the dual channel pipe member, a tubular supply connector (54) formed as an annular tubular member circumferentially surrounding the tubular discharge pipe and arranged concentrically to the tubular discharge pipe, the tubular supply connector formed in one piece with the tubular discharge connector, an annular gap between the tubular discharge pipe and the tubular supply connector forming an annular supply channel of the dual channel pipe member, wherein the tubular supply connector seals to the annular cylindrical projection of the cover by the first annular seal element, wherein the tubular discharge connector and the tubular supply connector are arranged coaxially to one another and configured to insert into the dual channel connector, the tubular discharge connector is received through the flow opening of the first end disk and sealed to the first end disk by the second annular sealing element (fig. 1-4).
Claims 3-5, 9, 11 and 12, Groezinger further teaches the annular cylindrical projection of the cover projects axially outwardly from the cover to an axial outer end arranged outwardly beyond the filter housing and the cover (fig. 1-4); the axial outer end of the annular cylindrical projection of the cover is bent radially inwardly (the portion directly above the seal 41), forming a radially inward projecting flange projecting into an interior of the annular cylindrical projection (fig. 1-4); a radially outward extending collar (28) arranged on the radial outer edge of the axially outer end of the annular projection of the cover, the radially outward extending collar projecting radially outwardly away from the axially outer end of the annular projection of the cover (fig. 1-4); the first and second annular sealing elements are arranged axially offset to one another and axially spaced away from one another (fig. 1-4); the radially outward extending collar forms an axial stop engaging the dual channel pipe member onto the dual channel connector receiver of the cover (fig. 1); and the tubular supply connector has a connecting segment (53) forming an annular wall surrounding an outer wall of the tubular supply connector, the connecting segment having a positive fit pocket (in which 46 fits) for receiving an engaging a latch (46) of the dual channel connector receiver (fig. 1-4).
Claim 10 only recites an intended use of the flow opening in the first end disk but does not provide any further structural limitations. The flow opening of Groezinger is capable of forming a filtered side connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groezinger et al. US 4,719,012 in view of Wheatley US 4,512,884.

Groezinger teaches the system of claim 1 but does not teach the dual channel pipe member further comprising a non-return valve or a pressure control valve.
Wheatley teaches a pipe connecting piece (16) comprising a common housing having a supply channel (14) and a discharge channel (12) with non-return valves (21, 22) integrated into the pipe connecting piece (fig. 1). Providing non-return valves within a pipe connecting piece is a well-known technique as demonstrated by Wheatley and it would have been obvious to one of ordinary skill in the art to use the non-return valves of Wheatley to ensure no air flows into the system and so that fluid does not leak from the system (col. 3, lines 2-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778